Citation Nr: 0610939	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-25 481	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD) prior to November 3, 
2003, and greater than 70 percent from that date onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2002 and December 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

To support his claims, the veteran and his wife testified at 
a personal hearing at the RO in November 2004 before a 
Veterans Law Judge who is no longer at the Board.  In 
November 2005 the Board wrote the veteran and offered him 
another hearing, before another Veterans Law Judge who will 
ultimately decide the appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002).  The letter stated that, if no response was 
received from him within 30 days, the Board would presume 
that he does not want an additional hearing.  Neither he nor 
his accredited representative has since indicated to the 
Board that he would like an additional hearing.  Therefore, 
the Board will consider his appeal based on the evidence of 
record.


FINDINGS OF FACT

1.  The medical evidence shows that, prior to November 3, 
2003, the veteran's PTSD caused moderate overall impairment, 
manifested by problems with sleep, including nightmares; 
several incidents where he had homicidal feelings; feelings 
of uselessness and depression, particularly when thinking 
about his Vietnam experiences, although there was no suicidal 
ideation; hearing voices and sounds that no one else seemed 
to hear; daytime flashbacks; difficulty with his temper and 
irritability at home and at work, which had influenced his 
social relationships and has caused problems with road rage; 
frequent startle reactions; and memory problems, with 
difficulty remembering tasks to be completed which presented 
a problem at work.  

2.  The medical evidence shows that, since November 3, 2003, 
the veteran's PTSD has caused severe overall impairment, 
manifested primarily by anger, agitation, aggressive thoughts 
toward others, increased depression, and withdrawal from 
essentially all social interactions.  


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
50 percent for PTSD prior to November 3, 2003, and greater 
than 70 percent as of that date onward.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, and 4.130, 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through June 2005 have been obtained and, 
as mentioned, he had a hearing and was provided three VA 
compensation examinations, including to assess the severity 
of his PTSD - the dispositive issue.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
claim in November 2002 - and again in December 2003, both 
times before sending the veteran a VCAA letter in April 2005.  
But bear in mind the Board remanded this case to the RO in 
March 2005, partly to ensure compliance with the VCAA, and 
after sending the veteran the April 2005 VCAA letter to 
comply with the Board's remand directive, the RO 
readjudicated his claim in the September 2005 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision 
in question, statement of the case (SOC), and prior SSOC.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran's claim in this case is for a higher initial 
rating, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was also 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court noted the distinction between a claim for 
an increased rating for an established service-connected 
disability and an appeal, such as the situation at hand, from 
the initial rating assigned for a disability upon granting 
service connection.  The Board must evaluate the level of 
impairment due to the disability throughout the entire period 
from the effective date of the award, considering the 
possibility of assigning a "staged" rating to compensate 
the veteran for times when his PTSD may have been more severe 
than at others.  See Fenderson, 12 Vet. App. at 125-26.

In this case at hand, the RO already effectively has 
"staged" the veteran's rating, assigning a 50-percent 
evaluation for his PTSD prior to November 3, 2003 and a 
higher 70-percent evaluation from that date onward.  He is, 
nonetheless, contesting these ratings - arguing they should 
be even higher for each respective period.



The General Rating Formula for Mental Disorders provides that 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  

A 70 percent evaluation is appropriate when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  



VA treatment records dated from March 2001 contain clinical 
findings consistent with those mentioned in a September 2002 
report of a VA psychologist.  The veteran's PTSD complaints 
at that time included problems with sleep, including 
nightmares; several incidents where he had homicidal 
feelings; feelings of uselessness and depression, 
particularly when thinking about his Vietnam experiences, 
although no suicidal ideation; hearing voices and sounds that 
no one else seemed to hear; daytime flashbacks; difficulty 
with his temper and irritability at home and at work, which 
had influenced his social relationships and has produced 
problems with road rage; frequent startle reactions; and 
memory problems, with difficulty remembering tasks to be 
completed which presented a problem at work.  He had no 
friends and had difficulty with trust and intimacy; he 
avoided all social activities.  On objective mental status 
evaluation, he appeared tearful and depressed and became 
visibly upset when talking about his war experiences.  The 
examiner characterized the veteran's PTSD symptoms as 
moderate and assigned a Global Assessment of Functioning 
(GAF) score of 55, indicative of this level of social and 
occupational impairment.

The veteran has received outpatient treatment for his PTSD on 
a monthly basis, and some of his symptoms were sometimes 
noted to have worsened whereas at other times to have 
improved.  

Another VA compensation examination was conducted on November 
3, 2003, by the same examiner who had evaluated the veteran 
in September 2002.  Many of the veteran's symptoms were 
similar to those reported previously.  The examiner noted, 
however, that the veteran appeared to have some decrease in 
his functioning since the prior examination - particularly 
in the areas of occupational, marital, and social 
functioning.  The examiner assigned a lower GAF score of 45-
50, indicating serious symptoms, including no friends and 
inability to keep a job.  



Subsequent clinic records also note the veteran's increased 
symptoms of anger, agitation, and aggressive thoughts toward 
others, as well as greater depression.  An examiner in August 
2004, however, noted some improvement in the veteran's 
symptoms with medication.  The records show he had withdrawn 
from essentially all social interactions.  He continued to 
work, although he still complained that his difficulty with 
memory affected his work.  

In July 2005, another VA compensation examination was 
conducted.  That examiner described the veteran's then 
current psychiatric symptoms in some detail.  However, his 
observations and conclusions essentially concurred with those 
of the veteran's therapists and the physicians and 
psychologists who had recently seen him in the outpatient 
clinic.  The examiner stated his belief that the veteran's 
symptoms had only moderately worsened since the November 2003 
VA compensation examination, noting that the worsening in his 
anxiety and depression was "based on the believable and 
probable eventuality of loss of employment."  The examiner 
stated that, although some of the veteran's psychiatric 
symptoms were among the criteria for a 100 percent rating 
(e.g., the ability to maintain minimal personal hygiene, a 
history of homicidal ideation, and some claimed memory 
impairment), many were not.  The examiner characterized the 
impairment due to the veteran's PTSD as severe, assigning a 
GAF score of 44, indicative of serious symptoms, including no 
friends and inability to keep a job, as noted above.  
Finally, the examiner emphasized that he felt the veteran was 
not yet unemployable at that time.  

The veteran and his wife testified at a personal hearing 
before the Board in November 2004.  They described the 
veteran's then current psychiatric symptoms, essentially as 
was reported by the VA examiners in November 2003 and July 
2005, as well as in the intervening clinic records.  

Records show the veteran is still employed as a general 
maintenance worker, and apparently on a full-time basis.



In deciding this appeal, the Board must first evaluate the 
impairment from the veteran's PTSD prior to November 3, 2003.  
The medical evidence shows he clearly had significant 
symptomatology, with irritability, memory problems at work, 
and having withdrawn from social interactions.  He also 
appeared to be somewhat depressed, although the record did 
not reflect that it caused an inability to function 
independently, appropriately, or effectively.  Further, there 
was no evidence of impairment in his judgment or thinking; no 
indication of lack of impulse control (albeit some problems 
dealing with his anger); and no evidence of illogical, 
obscure, or irrelevant speech.  He also was not disoriented 
and did not at that time neglect his personal appearance and 
hygiene.  So he did not meet the vast majority of the 
criteria for a 70 percent rating.

Beginning in November 2003, however, the veteran's PTSD 
symptoms worsened.  He became more depressed, despite 
appropriate medication, and began neglecting his personal 
appearance and hygiene.  Examiners obviously believed his 
impairment had worsened, indeed to the point they 
characterized it as severe (whereas, previously, they had 
considered it as moderate).  Concerning this, it was noted 
that his symptoms were nearing the point where they would 
interfere with his ability to deal with other people, perhaps 
even to the point that he would be unable to work any longer.  
Since November 2003, the medical evidence clearly shows that 
he has met the criteria for a 70 percent rating for his PTSD.

As the most recent July 2005 VA examiner indicated, however, 
although the veteran may have displayed some of the symptoms 
commensurate with a 100 percent rating, his overall level of 
impairment - all things considered, still more nearly 
approximates the criteria for a 70 percent rating.  So this 
is the rating that must be assigned.  See 38 C.F.R. § 4.7 
(2005).  His PTSD, while now severe, nevertheless does not 
cause "total" occupational and social impairment - meaning 
he is completely unable to engage in substantially gainful 
employment.  There is no evidence of gross impairment in his 
thought processes, delusions to hallucinations, persistent 
danger of hurting himself or others, disorientation, 
inability to care for himself, or effective loss of his 
memory ability.  Bear in mind that by all accounts he is 
still gainfully employed, and indeed on a full-time basis.  
His 70 percent rating, from November 2003 onward, is itself 
an indication of the severity of his PTSD, including insofar 
as it adversely affects his employment.

In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
however, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication has ever been hospitalized for 
treatment of his PTSD since his separation from service.  
Neither does the record reflect marked interference with his 
employment, meaning above and beyond that contemplated by his 
current 70 percent rating.  He has submitted no evidence of 
excessive time off from work due to his PTSD or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  In this case, for the reasons 
and bases discussed, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, the 
provisions of § 5107(b) and § 4.3 do not apply.

In sum, the Board concludes the manifestations of the 
veteran's PTSD did not warrant a rating greater than 50 
percent prior to November 3, 2003, or greater than 70 percent 
since then.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Code 
9411.  




ORDER

The claim for an initial rating greater than 50 percent for 
PTSD prior to November 3, 2003, and greater than 70 percent 
from that date onward, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


